Title: From George Washington to Benjamin Lincoln, 4 November 1783
From: Washington, George
To: Lincoln, Benjamin


                  
                     Dear Sir,
                     R. Hill 4 Nov.1783
                  
                  I return you the Subsistence Roll of the Officers of the Hospital Department.
                  Dr Craik having retired does not I dare say expect to be continued on the list—As to the rest it is impossible for me to judge of the necessity of their services—some of them might doubtless be dispensed with—I will write immediately to the Director General on the Subject and transmit you his Answer so soon as I receive it—I have the honor to be.
                  
               